OPINION
MCKEE, Circuit Judge.
Dale R. Michael appeals the district court’s grant of summary judgment in favor of the defendants in this action alleging that the defendants defrauded him out of an interest in real estate. For the reasons that follow, we will affirm.
Inasmuch as we are writing primarily for the parties who are familiar with the rather contentious background of this suit, we need not set forth the procedural or factual history. We have reviewed the record and the briefs of the parties as well as the district court’s very thorough and thoughtful Memorandum dated July 31, 2008. In that Memorandum, Judge Stengel carefully explains that there is no genuine issue of material fact and that the defendants are entitled to judgment as a matter of law. We can add little to Judge Stengel’s explanation, and we will therefore affirm substantially for the reasons set forth in his July 31, 2008 Memorandum.